Citation Nr: 0634325	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-03 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic femoral 
neuropathy of the left leg, to include as secondary to 
service-connected degenerative disc disease.

2.  Entitlement to a disability evaluation in excess of 30 
percent for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk 




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran's chronic femoral neuropathy of the left leg 
is due to his service.

2.  Prior to June 18, 2001, the veteran's allergic rhinitis 
is not shown to have been productive of greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side, or sinusitis manifested by 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting

3.  As of June 18, 2001, the veteran's allergic rhinitis is 
productive of symptoms that included a runny nose, watery 
eyes, and intermittent frontal headaches, requiring 
immunotherapy; it is not shown to be productive of radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries; it does not present such an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Service connection for chronic femoral neuropathy of the 
left leg is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Prior to June 14, 2001, the criteria for a compensable 
disability evaluation for allergic rhinitis have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005);  38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 
6510, 6522 (2006).

3.  As of June 14, 2001, the criteria for a disability 
evaluation in excess of 30 percent for allergic rhinitis have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005);  38 C.F.R. §§ 3.102, 3.321, 4.97, 
Diagnostic Codes 6510, 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran claims to experience chronic femoral neuropathy, 
to include as a result of his service-connected degenerative 
disc disease, lumbar spine, currently evaluated as 20 percent 
disabling.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service medical records include a number of 
reports, dated between November 1990 and April 1992, which 
show treatment for back pain, and that he was determined to 
have a disc bulge at L4-5.  These reports also show that he 
complained of left lower extremity symptoms such as calf pain 
and burning, and weakness.  A number of these reports note 
sciatica.  A radiographic report, dated in March 1992, 
indicated a mild broad-based disc protrusion which "abuts 
the nerve bilaterally but does not significantly compress 
them or the thecal sac."  

As for the post-service evidence, it consists of VA and non-
VA medical reports, dated between 1992 and 2006.  This 
evidence includes VA spine, and "general medical" 
examination reports, dated in January 1993, which note 
complaints of low back pain with radiation to the left 
buttock, leg, and ankle, and left sciatica.  The diagnoses 
noted low back pain, probable lumbosacral disc herniation, 
and degenerative disc disease.  

VA progress notes, dated between 1998 and 2001, contain a 
number of treatment reports which show complaints of low back 
pain, with left lower extremity weakness, numbness, and pain.  
These reports contain notations of "back pain with 
radiculopathy," and lumbar disc disease, and note that a 
September 2000 electromyograph (EMG) revealed chronic femoral 
neuropathy.  

A VA examination report, dated in May 2001, shows that the 
examiner discussed the veteran's previous magnetic resonance 
imaging (MRI) studies, and EMG studies.  The examiner 
concluded that the veteran had a left femoral neuropathy 
which was not progressive and of uncertain etiology that was 
unrelated to his service-connected degenerative disc disease 
and "potential prior service-connected radiculopathy."  

A VA examination report, dated in April 2002, shows that the 
impressions were left femoral neuropathy, nonprogressive, of 
uncertain etiology, and degenerative disc disease involving 
the lumbar spine with possible associated L-5 radiculopathy, 
and possible left femoral cutaneous neuropathy.  The examiner 
stated, "The left femoral neuropathy is of uncertain 
etiology and it is not related to his service connected 
degenerative disc disease."  

The Board finds that service connection for is warranted.  
The veteran is shown to have degenerative disc disease of the 
lumbar spine during service, with a number of reports noting 
complaints of left lower extremity symptoms, and findings of 
sciatica.  The post-service medical evidence shows similar 
complaints beginning in early 1993, no more than four months 
after separation from service.  These medical reports showing 
ongoing treatment after service are evidence that there has 
been a continuity of symptomatology, and they weigh in favor 
of the claim.  Cf. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, the veteran is currently shown to have 
left femoral neuropathy.  Although two VA examiners have 
indicated that the veteran's left femoral neuropathy is not 
related to his service-connected degenerative disc disease, 
neither of these examiners discussed the possibility of 
service connection on a direct basis, nor did they discuss 
the veteran's inservice history of symtomatology, or his 
ongoing treatment for the claimed symptoms since separation 
from service.  To the extent that they stated that the 
veteran's left femoral neuropathy is of "uncertain 
etiology," given the veteran's aforementioned history of 
inservice complaints, the inservice findings of sciatica, and 
the evidence of ongoing treatment since service, the Board 
finds that the evidence is at least in equipoise, and that 
affording the veteran the benefit of the doubt, that service 
connection for chronic femoral neuropathy of the left leg is 
warranted.  





II.  Increased Rating

The veteran received service connection for allergic rhinitis 
in a July 1993 rating decision, but his condition was not 
found to be severe enough to warrant a compensable 
evaluation.  In February 2001, the veteran filed a claim for 
an increased rating, contending that his condition has grown 
in severity to warrant compensation.  A January 2002 rating 
decision denied the veteran's claim, maintaining his 
evaluation at zero percent.  In June 2003, after additional 
evidence was obtained, the RO granted the veteran's claim to 
the extent that it assigned a 30 percent evaluation, with an 
effective date of June 18, 2001 for the 30 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Given the foregoing, the issue may be stated as whether the 
criteria for a compensable rating have been met prior to June 
18, 2001, and whether the criteria for a rating in excess of 
30 percent have been met as of June 18, 2001.

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's allergic rhinitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent 
rating is warranted where there are no polyps, but there is 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side. A 30 percent 
disability evaluation is for application where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97 DC 6522 (2006).    

A.  Prior to June 18, 2001

The Board finds that the claim must be denied.  The relevant 
time period is between February 2000 and June 18, 2001.  See 
38 C.F.R. § 3.400(o)(2) (2006).  There is no relevant medical 
evidence dated during this period.  Therefore, prior to June 
18, 2001, the evidence is insufficient to show that the 
veteran's allergic rhinitis was symptomatic or that it was 
productive of a greater than 50-percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  In addition, the allergic rhinitis has not resulted in 
polyps so as to warrant a 30 percent rating.  Accordingly, 
the Board concludes that the criteria for a compensable 
rating for allergic rhinitis are not met.  

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the veteran has been diagnosed with chronic sinonasal 
disease as an associated condition to his allergic rhinitis, 
and will consider the applicable regulatory criteria specific 
to sinusitis in evaluating the veteran's claim.  Under DC 
6510 chronic pansinusitis is evaluated by application of the 
General Rating Formula for Sinusitis (General Formula).  
Under these guidelines, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  However, there is nothing in the relevant medical 
evidence to show that the veteran has met these criteria, and 
the claim must be denied.  

B.  As of June 18, 2001

Reports from Southeast Texas Ear, Nose, and Throat 
Associates, dated in 2002, show that the veteran was noted to 
have a septal deviation causing an 85 percent nasal airway 
obstruction, and that a septoplasty was recommended.  A 
prescription accompanying this evidence indicates use of 
Rhinocort nasal spray.  These reports also note chronic 
sinusitis, and that immunotherapy was recommended.  

Reports from Healthsouth, dated in 2002, include a 
computerized tomography (CT) scan report which notes a 
significant DNS (deviated nasal septum) left to right, and a 
left large concha bullosa.  A February 2002 X-ray of the 
sinuses shows sinonasal disease manifested by mucosal 
thickening within the ethmoids, nasal passage, and maxillary 
sinuses.  The impressions were sinonasal disease, DNS, and 
concha bullosa.  A diagnostic report notes allergies to 
various irritants of no higher than one on a scale of zero to 
six, with six being the highest level of sensitivity.  In 
addition to these reports, the veteran's private 
otolaryngologist (ENT) wrote a letter in November 2002 
confirming a diagnosis of chronic sinonasal disease with a 
severe deviated septum and a concha bullosa.  

The veteran was afforded a comprehensive VA examination on 
two separate occasions.  The first examination took place in 
April 2002, and had objective findings showing bilateral 
allergic mucin and erythematous mucosa but no evidence of 
polypoid disease.  The examiner reported that he had viewed 
the February 2002 radiographic imaging reports, which in his 
impression, did not show an indication of polypoid disease.  

The RO found the VA examiner's report to be in conflict with 
the veteran's earlier private assessment, and ordered a new 
examination for clarification.  

A VA examination report, dated in May 2003 (conducted by the 
same VA examiner who administered the April 2002 examination) 
notes complaints of watery eyes, sneezing, runny nose, 
intermittent frontal headaches, sinus pain, daily allergy 
attacks, and post-nasal drip.  The report indicates that he 
was on immunotherapy, that he had significant difficulty 
breathing through his nose, that he was considering sinonasal 
surgery, and that he used a nasal steroid, as well as 
anithistamines.  On examination, there were findings 
suggestive of chronic inflammation, but no polyps.  There was 
a septal deviation on the right side.  The report contains a 
diagnosis of allergic chronic rhinosinusitis.  

A report from Jennifer Johnson-Caldwell, M.D., dated in March 
2006, notes complaints of constant sinusitis productive of 
incapacitation up to 12 times per year, for about four days 
for each incident.  The veteran also complained of such 
symptoms as headaches and difficulty breathing through his 
nose, sneezing, eye redness, and facial swelling.  On 
examination, there was a 50 percent obstruction of the right 
nostril, and a 75 percent obstruction of the left nostril.  
There was purulent discharge.  The diagnosis was status post 
allergic rhinitis.  

The Board has determined that the claim must be denied.  The 
veteran is currently receiving a 30 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6522, which is the highest 
available by law.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under the General Rating Formula 
for Sinusitis, in order to achieve a greater than 30 percent 
evaluation (i.e. a 50 percent evaluation), the veteran would 
have to show that his sinusitis stemmed from radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6510.  

The veteran has not shown that he has met the regulatory 
criteria for a higher evaluation.  Although the veteran has 
been encouraged to consider surgery, he is not shown to have 
"radical surgery with chronic osteomyelitis," nor is he 
shown to have had repeated surgeries.  As such, the criteria 
for a rating in excess of 30 percent under the General Rating 
Formula for Sinusitis are not shown to have been met, and his 
claim for an increase is denied.  

In light of the above, the veteran has not shown that he has 
met the requirements for a disability evaluation in excess of 
30 percent.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

As a final matter, in exceptional cases where schedular 
evaluations are found to be inadequate, "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is considered. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the veteran's disability picture is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.  The record does 
not show that during the period under consideration the 
veteran has required frequent periods of hospitalization for 
his allergic rhinitis, or that such disability markedly 
interferes with employment.  Nor is it otherwise shown that 
his disability picture is exceptional or unusual.  Therefore, 
the Board concludes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R 
§ 4.3.



III.  VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an April 2001 letter,  the veteran was notified of 
the information and evidence needed to substantiate and 
complete his service connection claim.  In a November 2001 
letter, the veteran was notified of the information and 
evidence needed to substantiate and complete his increased 
rating claim.  The veteran was specifically informed as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  In the VCAA letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  Significantly, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  That is, there has 
been no plausible showing of how the essential fairness of 
the adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should an increase be granted for his claims as 
required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as the claim for an increased rating has been 
denied, as discussed above, no disability rating or effective 
date will be assigned; and any defect with respect to the 
content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  With regard to the 
claim for service connection, this claim has been granted.  
Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran has been 
afforded examinations.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for chronic femoral neuropathy of the left 
leg is granted.

A rating in excess of 30 percent for allergic rhinitis is 
denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


